      Case 1:16-cv-04865-AJN-OTW Document 145 Filed 04/15/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                      4/15/2021

 Gebrial Rasmy,

                         Plaintiff,
                                                                    16-cv-4865 (AJN)
                 –v–
                                                                         ORDER
 Marriott International, Inc., et al.,

                         Defendants.


ALISON J. NATHAN, District Judge:

        There is a pretrial scheduling conference in this matter on the Court’s calendar for

tomorrow, April 16, 2021, at 11:00 a.m. The parties’ joint pretrial materials and the joint letter

directed in the Court’s January 7, 2021 Order were not filed. Accordingly, the parties should

inform the Court by 5:00 p.m. today if they wish to adjourn the conference scheduled for

tomorrow or if they wish to appear remotely for the conference as scheduled.

        SO ORDERED.


    Dated: April 15, 2021
           New York, New York
                                                     ____________________________________
                                                               ALISON J. NATHAN
                                                             United States District Judge
